 

Exhibit 10.22

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is entered into between Laurie
Hummel (“Ms. Hummel”) and Francesca’s Services Corporation, a Texas corporation
(the “Company”), and is dated as of August 20, 2017.

 

In consideration of the mutual covenants undertaken and releases contained in
this Agreement, Ms. Hummel and the Company hereby acknowledge and agree as
follows:

 

1.                  Termination of Employment. Ms. Hummel’s employment with the
Company is deemed terminated “without Cause,” effective September 19, 2017 (the
“Severance Date”), pursuant to the Employment Letter Agreement dated October 26,
2015 (the “Employment Agreement”). As of the Severance Date, Ms. Hummel will no
longer be an employee or hold any positions as an officer of the Company. Ms.
Hummel acknowledges and agrees that her termination constitutes (without
necessity of any further action) her resignation from any officer, or fiduciary
position that she has with the Company, and she will provide written notice
effecting such resignation as required by the Company. Beginning on August 20,
2017, Ms. Hummel shall be on administrative leave pursuant to Section 2(a) of
the Employment Agreement. Ms. Hummel hereby acknowledges that she received no
less than thirty (30) days’ advance written notice of her termination “without
Cause,” pursuant to Section 2(a) of the Employment Agreement.

 

2.                  Compensation and Benefits. On or before thirty (30) days
following the Severance Date, the Company will pay Ms. Hummel (i) her normal pay
in accordance with the Company’s normal payroll practices through the Severance
Date, (ii) her accrued and unused paid time off (if any), and (iii) any benefits
that are due to her under the Company’s 401(k) plan in accordance with the terms
of that plan. As of the Severance Date, Ms. Hummel’s participation in all other
Company benefit plans, including the Company’s group health and dental insurance
plans, shall cease. Ms. Hummel will receive a notice regarding the terms of
continuation of coverage under the Consolidated Omnibus Budget Reconciliation
Act of 1986 (“COBRA”). Ms. Hummel will be eligible to participate in COBRA for a
period of up to eighteen (18) months. If Ms. Hummel chooses to participate in
COBRA, she will be responsible for all COBRA payment premiums.

 

3.                  Consideration. In accordance with Section 2(b) and 2(c) of
the Employment Agreement, and in consideration for the releases and covenants by
Ms. Hummel in this Agreement, the Company will pay Ms. Hummel an aggregate
amount equal to $473,000.00 (Four Hundred Seventy-three Thousand Dollars and No
Cents), which represents one (1) time the sum of Ms. Hummel’s Base Salary (as
that term is defined in Section 1(c) of the Employment Agreement) as in effect
on the Severance Date (the “Severance Benefit”) in substantially equal
installments (each in the applicable fraction of the aggregate benefit) in
accordance with the Company’s standard payroll practices over a period of twelve
(12) months, with the first installment payable in the month following the month
in which her Separation from Service (as that term is defined in the Employment
Agreement) occurs, subject to federal, state, and local income tax withholdings
and other authorized deductions; provided, however, in accordance with Section
2(c) of the Employment Agreement, (i) in order to receive the Severance Benefit,
Ms. Hummel must execute this Agreement within twenty-one (21) days of August 20,
2017, and not revoke this Agreement; and (ii) if Ms. Hummel breaches any
obligation under Section 6 of the Employment Agreement, from and after the date
of such breach and not in any way in limitation of any right or remedy otherwise
available to the Company, Ms. Hummel will no longer be entitled to, and the
Company will no longer be obligated to pay, any remaining unpaid portion of the
Severance Benefit. For the avoidance of doubt, Ms. Hummel understands and agrees
that she would not receive the Severance Benefit, except for her execution of
this Agreement and the fulfillment of the obligations contained herein. Ms.
Hummel acknowledges and agrees that all payments, benefits, and distributions
provided for in this Agreement are subject to Sections 4 and 5 of the Employment
Agreement, including, without limitation, the consideration provided in this
Section.

 



 1 

 

 

4.                  Indemnification of Ms. Hummel. The parties acknowledge that
they are parties to a Director and Officer Indemnification Agreement, effective
as of November 23, 2015, and agree that such agreement remains in full force and
effect, notwithstanding anything to the contrary in such Director and Officer
Indemnification Agreement or the Employment Agreement.

 

5.                  Stock Options, Equity, or Equity-Based Awards. In accordance
with Section 2(b) of the Employment Agreement, Ms. Hummel will receive any stock
options or other equity or equity-based awards granted by the Company, if any,
that are vested through the Severance Date, pursuant to the terms and conditions
of any award agreement/plan documents that are applicable to those awards.

 

6.                  No Other Compensation. In accordance with Section 2(d) of
the Employment Agreement, Ms. Hummel acknowledges and agrees that, except as
otherwise expressly provided in this Agreement, she has received all amounts due
from the Company relating in any way to her employment with the Company and the
Employment Agreement, including, but not limited to, wages, salary, stock
options or other equity or equity-based awards, severance pay, bonuses,
commissions, fringe and aggregate benefits, benefits allowances, medical
benefits, insurance, retirement benefits, welfare benefits, contract pay, sick
pay, personal leave pay, and/or vacation pay, paid time off (PTO) pay, and that
no other amounts are due.

 

7.                  Taxes. Notwithstanding anything else herein to the contrary,
the Company may withhold (or cause there to be withheld, as the case may be)
from any amounts otherwise due or payable under or pursuant to this Agreement
such federal, state, and local income, employment, or other taxes as may be
required to be withheld pursuant to any applicable law or regulation. Ms. Hummel
agrees that she shall be exclusively liable for the payment of all taxes that
may be due as the result of any amounts payable pursuant to this Agreement, and
she hereby represents that she will make payments of such taxes at the time and
in the amount required of her. The Company makes no representations or
warranties regarding the tax obligations or liabilities of Ms. Hummel. Ms.
Hummel agrees that, if she fails to comply with this Section, she will indemnify
fully the Company from and against payment of any taxes, interest, and/or
penalties that are required of the Company by any government agency, at any
time, as a result of payment of any amounts payable pursuant to this Agreement.

 

8.                  General Release. In consideration for the promises and
covenants of the Company contained herein, Ms. Hummel, on behalf of herself and
her present or former descendants, dependents, successors, heirs, assigns,
agents, personal representatives, executors, and administrators (collectively,
the “Releasors”), to the fullest extent permitted by law, fully releases, and
discharges the Company and any and all of the Company’s predecessors,
successors, subsidiaries, parents, branches, divisions, affiliates, and related
entities, and its and their respective present and former officers, directors,
managers, supervisors, employees, attorneys, agents, and representatives
(collectively, the “Releasees”), from and with respect to any and all claims,
actions, suits, liabilities, damages, debts, dues, sums of money, including
attorneys’ or legal fees and costs, and demands whatsoever, in law or in equity,
whether known or unknown, suspected or unsuspected, which the Releasors ever had
or now have, at any time prior to the Effective Date of the Agreement,
including, without limitation, any claims arising out of, concerning, or
relating to Ms. Hummel’s employment and/or separation from employment with the
Company; the Employment Agreement; compensation, wages, salary, stock options or
other equity or equity-based awards, severance pay, contract pay, vacation pay,
paid time off (PTO) pay, fringe and aggregate benefits, benefits allowances,
bonuses, commissions, sick pay, personal leave pay, insurance, medical benefits,
retirement benefits, welfare benefits, or any other benefits of any kind or
nature; any contract, whether oral or written, express or implied; tort,
including defamation, libel, slander, negligent termination, wrongful discharge,
or unpaid wages, whether intentional or negligent; any and all terms and
conditions of employment, including, without limitation, hiring, training,
recruiting, promotion, assignment, discipline, or termination; common law or
public policy; harassment, discrimination, or retaliation; Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1866, the Civil Rights Act of
1991, the Equal Pay Act, the Americans with Disabilities Act, the Rehabilitation
Act, the Age Discrimination in Employment Act (the “ADEA”), the Older Worker’s
Benefit Protection Act, the Worker Adjustment and Retraining Notification Act,
the Family and Medical Leave Act, the Fair Labor Standards Act, the Employment
Retirement Income Security Act, the Fair Credit Reporting Act, the Texas Labor
Code, the Uniform Commercial Code, the United States Constitution, and the State
of Texas Constitution, all as amended, if applicable; and other federal, state,
county, or municipal statutes, regulations, or ordinances.

 



 2 

 

 

9.                  ADEA Waiver. Ms. Hummel acknowledges and agrees that, by
entering into this Agreement, she is waiving any and all rights or claims that
she may have under the ADEA, which have arisen on or before the Effective Date
of this Agreement, as defined below. She also expressly acknowledges and agrees
that:

 

a.In return for this Agreement, she will receive consideration, i.e., something
of value beyond that to which she was already entitled before entering into this
Agreement;

 

b.She is hereby advised in writing by this Agreement to consult with an attorney
before signing this Agreement and in fact did so;

 

c.She has twenty-one (21) days from the date on which she receives this
Agreement within which to consider this Agreement (although she need not take
all twenty-one (21) days and may choose to voluntarily execute this Agreement
earlier); and

 

d.She has seven (7) days following the date that she executes this Agreement
(the “Revocation Period”) in which to revoke this Agreement. To be effective,
such revocation must be in writing and delivered to the Company, in accordance
with Section 20 below, within the Revocation Period. The day following the last
day of the Revocation Period shall be the “Effective Date” of this Agreement,
provided that Ms. Hummel has not revoked this Agreement.

 

Nothing herein shall prevent Ms. Hummel from seeking a judicial determination as
to the validity of the release with regard to age discrimination claims
consistent with the ADEA. In addition, nothing in this Agreement shall prevent
Ms. Hummel from cooperating in any investigation by a governmental agency. Ms.
Hummel, however, hereby waives any right that she has to obtain an individual
recovery if a governmental agency pursues a claim against the Company based on
any actions taken by the Company up to the Effective Date of this Agreement.

 



 3 

 

 

10.                Waiver. Ms. Hummel acknowledges that she may hereafter
discover claims or facts in addition to or different from those that she now
knows or believes to exist with respect to the subject matter of this Agreement
and which, if known or suspected at the time of executing this Agreement, may
have materially affected this Agreement. Nevertheless, Ms. Hummel hereby waives
any right, claim, or cause of action that might arise as a result of such
different or additional claims or facts. Ms. Hummel, on behalf of herself and
the Releasors, agrees that if they initiate any claim in violation of this
Agreement, they shall indemnify and hold harmless the Releasees from and against
any such legal action (including payment of reasonable attorneys’ fees and costs
actually incurred).

 

11.                No Claims Filed. Ms. Hummel warrants and represents that she
has not filed, caused to be filed, or presently is a party to any claim,
complaint, or action against the Company in any forum or form. Ms. Hummel agrees
that she shall defend, indemnify, and hold harmless the Company from and against
any claim (including payment of reasonable attorneys’ fees and costs actually
incurred, whether or not arbitration or litigation is commenced) based on, in
connection with, or arising out of any such claim filed.

 

12.                No Assignment. Ms. Hummel warrants and represents that she
has not assigned or transferred or purported to assign or transfer to any person
or entity all or any part of any interest in any claim released under this
Agreement. Ms. Hummel agrees that she shall defend, indemnify, and hold harmless
the Company from and against any claim (including payment of reasonable
attorneys’ fees and costs actually incurred, whether or not arbitration or
litigation is commenced) based on, in connection with, or arising out of any
such assignment or transfer made.

 

13.                Continuing Obligations and Enforcement. In addition to Ms.
Hummel’s obligations under this Agreement, Ms. Hummel agrees that she shall
remain subject to the restrictions and obligations set forth in Section 6
(including all subparts) of the Employment Agreement in accordance with its
terms. Ms. Hummel further agrees that she has not breached and will continue to
abide by such restrictions and obligations. In addition, Ms. Hummel agrees that
Section 6(f) of the Employment Agreement remains in full force and effect.

 

14.                Company Property. Ms. Hummel agrees that:

 

a.She will cooperate fully with the Company (and any third-party designated by
the Company) with respect to the removal and deletion of any and all Company
information and property stored on computer hard drives, disks, thumb drives, or
other storage or electronic devices, which are used, owned, and/or leased by Ms.
Hummel.

 

b.On or before the Severance Date, she will return to the Company any and all
Company information (whether or not confidential) and property, including,
without limitation, the following: data, material, books, records, documents,
plans, projects, files, reports, memoranda, notes, manuals (whether stored
electronically or on computer hard drives, disks, thumb drives, or other storage
or electronic devices), software, equipment, disks, tapes, credit cards, keys,
I.D. cards, and access cards, as well as computers, printers, telephones,
personal digital assistants, fax machines, and other electronic devices in her
possession, custody, or control, which are or were owned, leased, or in the
possession of the Company in connection with the conduct of the business of the
Company (collectively referred to as “Company Property”), in addition to Ms.
Hummel’s obligations under Section 6(a) of the Employment Agreement.

 



 4 

 

 

c.She has not retained or delivered, other than in connection with her duties
and responsibilities at the Company, to any person or entity (including herself
by means of a Company or personal or other non-Company email account or other
electronic communication methods used or owned by her) copies of Company
Property or permitted any copies of Company Property to be made by any other
person or entity.

 

15.                Confidentiality of this Agreement; Agreement Inadmissible.
Ms. Hummel agrees that she will maintain the confidentiality of and not disclose
the terms and conditions of this Agreement to any third-parties, other than Ms.
Hummel’s attorneys, accountants, financial advisors, or immediate family
members, and Ms. Hummel will instruct each of the foregoing not to disclose the
same. Ms. Hummel further agrees that neither this Agreement nor anything
contained in it shall be introduced in any proceeding, except a proceeding to
enforce this Agreement or to defend against any claim relating to the subject
matter of the releases contained herein. Any person to whom this Agreement is
disclosed will be advised of, and agree to abide by, the terms of Ms. Hummel’s
confidentiality obligations hereunder.

 

16.                Non-Publication. Ms. Hummel agrees that she will not disclose
or allow disclosure of any information (whether or not confidential or publicly
available) about the Company or its present or former officers, directors,
managers, supervisors, employees, attorneys, agents, or representatives, or
legal matters involving the Company and resolution thereof, or any aspects of
her employment with, or termination from employment with, the Company, to any:
past current or prospective investor, activist, research group of any variety,
reporter, author, producer, or similar person or entity, or take any other
action likely to result in such information being made available to the general
public in any form, including, without limitation, books, articles, or writings
of any kind, as well as film, videotape, television or other broadcasts, audio
tape, electronic/internet format, or any other medium. Ms. Hummel further agrees
that she will not use or take any action likely to result in the use of any of
the Company’s names or any abbreviation thereof in connection with any
publication to the general public in any medium. Notwithstanding anything to the
contrary contained herein, the foregoing restriction shall not apply to any
biography or résumé disclosure regarding her employment at the Company.

 

17.                Non-Disparagement; Non-Compete; Non-Solicitation. In
accordance with Section 2(c) of the Employment Agreement, Ms. Hummel agrees that
she will not disparage, ridicule, or criticize the Company or its present and
former employees, directors, and officers, or make any remarks or statements
that could reasonably be construed as disparaging, ridiculing, or criticizing
any of them. Further, Ms. Hummel agrees not to make any statements that
disparage the reputation of the Company or any of the Releasees, or their
products or services. She further agrees not to take any action to interfere
with or damage the Company’s relationship with its investors, shareholders,
vendors, lenders, suppliers and/or customers. Ms. Hummel agrees that any breach
or violation of this non-disparagement and non-interference provision shall
entitle the Company to terminate the Severance Benefit and/or sue her under this
Agreement for the immediate recovery of any damages caused by such breach. The
foregoing shall not prohibit any person from giving truthful testimony in any
legal proceeding pending before any agency or court of the United States or
state government or in any arbitration proceeding relating to this Agreement.

 



 5 

 

 

For a period of twelve (12) months beginning as of the Effective Date (the
“Restricted Period”), Ms. Hummel agrees not to directly or indirectly,
individually or on behalf of any other person or entity, manage, participate in,
work for, consult with, render services for, or take an interest in (as an
owner, stockholder, partner or lender) any Competitor. For purposes of this
Agreement, “Competitor” means a Person anywhere in the world (the “Restricted
Area”) that at any time during the period of time during which you are employed
by the Company, or any time during the Restricted Period engages in the business
of operating retail stores for the sale of women’s apparel, jewelry,
accessories, gifts, greeting cards, picture frames and related items or any
other business that the Company is engaged in, or reasonably anticipates
becoming engaged in. The parties hereto agree that the Company intends to engage
in business throughout the Restricted Area, even if it does not currently do so,
and therefore its scope is reasonable. Nothing herein shall prohibit Ms. Hummel
from being a passive owner of not more than 2% of the outstanding stock of any
class of a corporation which is publicly traded, so long as she has no active
participation in the business of such corporation. The term “Person” as used in
this Agreement shall be construed broadly and shall include, without limitation,
an individual, a partnership, a limited liability company, a corporation, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization and a governmental entity or any department, agency or political
subdivision thereof.

 

During the Restricted Period Ms. Hummel agrees not to, and she may be enjoined
(if necessary) from being able to directly or indirectly through any other
Person: (i) induce or attempt to induce any employee or independent contractor
of the Company or any affiliate of the Company to leave the employ or service,
as applicable, of the Company or such affiliate, or in any way interfere with
the relationship between the Company or any such affiliate, on the one hand, and
any employee or independent contractor thereof, on the other hand, or (ii) hire
any person who was an employee of the Company or any affiliate of the Company
until twelve (12) months after such individual’s employment relationship with
the Company or such affiliate has been terminated.

 

During the Restricted Period Ms. Hummel agrees not to in any manner communicate
with, or deliver any information of any nature (regardless of whether such
information is negative or positive) relating to the Company to, any Person not
affiliated with the Company who is an actual or potential holder of the
Company’s securities or is a Person acting on their behalf.

 

Ms. Hummel agrees that the foregoing covenants set forth in this Section 17 (the
“Restrictive Covenants”) are reasonable, including in temporal and geographical
scope, and in all other respects, and necessary to protect the Company’s and its
affiliates’ Confidential Information, good will, stable workforce, and customer
relations. Ms. Hummel acknowledges that the Restrictive Covenants shall be
deemed to be a series of separate covenants, one for each county or province of
each and every state or jurisdiction within the Restricted Area and one for each
month of the Restricted Period. Ms. Hummel understands that the Restrictive
Covenants may limit her ability to earn a livelihood in a business similar to
the business of the Company and any of its affiliates, but she nevertheless
believes that she has received and will receive sufficient consideration and
other benefits under this Agreement to clearly justify such restrictions which,
in any event (given her education, skills and ability), she does not believe
would prevent her from otherwise earning a living. Ms. Hummel agrees that the
Restrictive Covenants do not confer a benefit upon the Company disproportionate
to her detriment. She understands and agrees that the Company shall have the
right to and will terminate any and all payments under this Agreement, recover
from her any payments previously made to her under this Agreement, and/or sue
her for breach of this Agreement if she violates any of the provisions of
Sections 14, 17, 18 or otherwise fail to comply with this Agreement. Ms. Hummel
specifically agrees that any violation of Section 14, 17, and 18, specifically
including but not limited to, the use or retention of Company information, are
material violations entitling the Company to recover and/or terminate all
payments under this Agreement. Ms. Hummel further acknowledges that but for her
agreements to comply with her obligations in this Agreement, the Company would
not provide her with the payments in this Agreement. Ms. Hummel agrees that a
breach by her of any of the covenants in this Section 17 would cause immediate
and irreparable harm to the Company that would be difficult or impossible to
measure, and that damages to the Company for any such injury would therefore be
an inadequate remedy for any such breach. Therefore, she agrees that in the
event of any breach or threatened breach of any provision of this Section 17,
the Company shall be entitled, in addition to and without limitation upon all
other remedies the Company may have under this Agreement, at law or otherwise,
to obtain specific performance, injunctive relief and/or other appropriate
relief (without posting any bond or deposit) in order to enforce or prevent any
violations of the provisions of this Section 17, or require her to account for
and pay over to the Company all compensation, profits, moneys, accruals,
increments or other benefits derived from or received as a result of any
transactions constituting a breach of this Section 17, if and when final
judgment of a court of competent jurisdiction is so entered against her.

 



 6 

 

 

18.                Cooperation. Ms. Hummel agrees that she will assist and
cooperate with the Company in connection with any current, ongoing, or future
investigation, proceeding, dispute, or claim that may be made against, by, or
with respect to the Company, or that may involve the Company, whether actual or
threatened, including any proceeding before any arbitral, administrative,
regulatory, self-regulatory, judicial, legislative, or other body or agency
(including, but not limited to, making herself available for factual interviews
or investigations; providing declarations or affidavits that provide truthful
information; appearing and preparing for testimony of any kinds, including court
hearings, depositions, or sworn statements or testimony, without requiring
service of a subpoena or other legal process; and turning over to the Company
any relevant documents that are or come into her possession), to the extent such
investigations, proceedings, disputes, or claims relate to her involvement in
the business of the Company, services performed or required to be performed by
Ms. Hummel, or pertinent knowledge possessed by Ms. Hummel. Ms. Hummel’s failure
to cooperate with the Company as outlined in this Section shall constitute a
material breach of this Agreement. Any expense reimbursements by the Company to
Ms. Hummel will be in accordance with the Director and Officer Indemnification
Agreement, effective as of the Effective Date.

 

19.                Permitted Conduct. Nothing in this Agreement shall prohibit
or restrict Ms. Hummel or the Company, or their respective attorneys, from: (i)
making any disclosure of relevant and necessary information or documents in any
action, investigation, or proceeding relating to this Agreement, or as required
by law or legal process (including notifying investors of Ms. Hummel’s departure
from the Company); or (ii) participating, cooperating, or testifying in any
action, investigation, or proceeding with, or providing information to, any
governmental agency or legislative body, any self-regulatory organization,
and/or pursuant to the Sarbanes-Oxley Act; provided that, to the extent
permitted by law, upon Ms. Hummel’s receipt of any subpoena, court order, or
other legal process compelling the disclosure of any such information or
documents, she must give prompt written notice to the Company, in accordance
with Section 20 below, and wait at least ten (10) days, or until the expiration
of the response period provided by the subpoena, court order, or legal process
if that period is shorter than ten (10) days, before responding to such
subpoena, court order, or other legal process, in order to permit the Company to
protect its interests in confidentiality to the fullest extent possible. Ms.
Hummel acknowledges and agrees, however, that she is waiving any right to
recover monetary damages or any other form of personal relief in connection with
any such action, investigation, or proceeding, except with respect to rights
that arise under, or are expressly preserved by, this Agreement.

 



 7 

 

 

20.                Notices. Any notices, requests, or other communications
provided for by this Agreement shall be in writing and shall be deemed to have
been given at the time when mailed by Federal Express or overnight delivery,
return receipt requested, and addressed to the address of the respective party
stated below or to such changed address as such party may have fixed by like
notice similarly given:

 

  To the Company:

Kal Malik

Chief Administrative Officer

Francesca’s Services Corporation

8760 Clay Road

Houston, Texas 77080

 

  To Ms. Hummel:

Laurie Hummel

10023 Valley Forge Drive

Houston, Texas 77042

 

 

21.                Successors and Assigns. This Agreement is personal to Ms.
Hummel and without the prior written consent of the Company shall not be
assignable by Ms. Hummel otherwise than by will or the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
Ms. Hummel’s legal representatives. This Agreement shall inure to the benefit of
and be binding upon the Company and its successors and assigns.

 

22.                Non-Admission. Ms. Hummel understands and agrees that neither
the execution of this Agreement nor the terms of this Agreement constitute an
admission of liability to Ms. Hummel by the Company, and such liability is
expressly denied. Ms. Hummel further understands and agrees that she shall not
use this Agreement or the consideration hereunder as evidence of an admission of
liability, as such liability is expressly denied.

 

23.                No Wrongdoing. By signing this Agreement, Ms. Hummel
acknowledges that she is not aware of any wrongdoing or violation of any law,
statute, regulation, or policy by the Company, and this Agreement is being
entered into solely for the purpose of amicably resolving all matters concerning
the termination of her employment.

 

24.                Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Texas, without giving
effect to any choice of law or conflicting provision or rule that would cause
the laws of any jurisdiction other than the State of Texas to be applies.

 

25.                Severability. If any provision of this Agreement is found by
any court of competent jurisdiction to be invalid or unenforceable for any
reason, such finding shall not affect, impair, or invalidate the remainder of
this Agreement. If any aspect of any restriction herein or referenced herein is
too broad or restrictive to permit enforcement to its fullest extent, Ms. Hummel
and the Company agree that any court of competent jurisdiction shall modify such
restriction to the minimum extent necessary to make it enforceable and then
enforce the provision as modified.

 



 8 

 

 

26.                Entire Agreement, Amendment, and Waiver. This Agreement
constitutes the entire agreement between Ms. Hummel and the parties hereto with
respect to the subject matter hereof and supersedes any and all prior or
contemporaneous oral or written communications respecting such subject matter,
except as provided herein, including, without limitation, Section 6 of the
Employment Agreement. This Agreement shall not be modified, amended, or in any
way altered, except by written instrument signed by Ms. Hummel and the then
Chief Executive Officers of the Company. A waiver by any of the parties hereto
of any rights or remedies hereunder on any occasion shall not be a bar to the
exercise of the same right or remedy on any subsequent occasions or of any other
right or remedy at any time.

 

27.                Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which together shall constitute one
and the same instrument.

 

28.                Interpretation. The parties to this Agreement cooperated in
the drafting and preparation of this Agreement. Hence, in any construction or
interpretation of this Agreement, the same shall not be construed against any
party on the basis that such party was the drafter.

 

29.              Section Titles. Section titles contained in this Agreement are
inserted as a matter of convenience and for reference purposes only and in no
way define, limit, extend, or describe the scope of this Agreement or the intent
of any provision thereof.

 

30.              Voluntary and Knowing Agreement. By their authorized signatures
below, the parties certify that they have carefully read and fully considered
the terms of this Agreement, they have had an opportunity to discuss these terms
with attorneys or advisors of their own choosing and have in fact done so, they
agree to all of the terms of this Agreement, they intend to be bound by such
terms and to fulfill the promises set forth herein, and they voluntarily and
knowingly enter into this Agreement with full understanding of its binding legal
consequences.

 

 

 

Signature page follows

 



 9 

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, have
caused this Agreement to be executed as of the dates set forth below.

 

 

 

 

By:/s/ Laurie Hummel                                                      

Laurie Hummel

 

 

                      9/8/2017                                         

                         Date

FRANCESCA’S SERVICES CORPORATION      

By:/s/ Steven Lawrence                                                  

            Steve Lawrence
            Chief Executive Officer

 

 

                     9/11/2017                                        

                         Date

 

 

 



 10 

 

 

ACKNOWLEDGMENT AND WAIVER

 

I, Laurie Hummel, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the State of Texas that the
foregoing is true and correct.

 

EXECUTED on September 8, 2017, at 12:00 pm.

 

 

  Signed:        /s/ Laurie Hummel                                   

 

 

 



 11 

 